Citation Nr: 0927004	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-36 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Daughter


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the RO initially denied the Veteran's 
claim of entitlement to service connection for PTSD in a 
rating decision dated in June 2003.  The Veteran filed a 
claim to reopen his claim of entitlement to service 
connection for PTSD in August 2003.  The Board notes that 
this statement satisfies the requirements of a Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.201 (2008).  
Subsequently, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD, after the receipt 
of new evidence, in September 2003 and April 2005.  The RO 
issued the Veteran a Statement of the Case (SOC) in August 
2005 and the Veteran filed a timely substantive appeal on a 
VA Form 9 in October 2005.

The Veteran, his spouse and his daughter testified at a 
hearing held before the undersigned Acting Veterans Law Judge 
in March 2008.

This case was previously before the Board in June 2008 when 
it was remanded for further development.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with an anxiety and depression as 
well as PTSD.  Although not claimed by the Veteran, the Board 
has recharacterized the issue on appeal as indicated above to 
include anxiety and depression.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

In statements dated in August 2007, the Veteran raised the 
issues of entitlement to a rating in excess of 20 percent 
disabling for service connected diabetes mellitus, type II, 
and entitlement to service connection for hearing loss.  In 
addition, in a statement dated in December 2007, the Veteran 
raised the issue of entitlement to service connection for 
skin cancer due to in service exposure to herbicides.  As 
these matters are not currently developed or certified for 
appellate review, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  This case was 
previously before the Board in June 2008 and was remanded for 
the AMC to prepare a summary of all claimed stressors and 
submit this summary and all associated documents to the U.S. 
Army, Joint Services Records Research Center (JSRRC), Marine 
Corps Historical Center, and the National Archives and 
Records Administration (NARA) to obtain unit histories of the 
405th Fighter Wing Advance Echelon (ADVON) 2 and MAG-11 for 
June 1966 to September 1966 at Da Nang Air Base in the 
Republic of Vietnam.  The Board requested that an attempt be 
made to corroborate the Veteran's claimed stressors of being 
subjected to incoming rocket and mortar fire and observance 
of aircraft accidents.

The Board notes that the Veteran's service personnel records 
reveal that he was stationed at Da Nang Air Base from June 
1966 to September 1966.  The Veteran reported that he was 
exposed to constant rocket and mortar fire, the constant 
pressure and demands of attempting to fulfill the mission 
with little to no equipment, the infiltration of small 
insurgent groups, daily seeing the coffins and body bags of 
killed soldiers being loaded and unloaded, the pressure of 
being in a combat area without being trained for combat, and 
the observation of several aircraft crashes, while stationed 
in Da Nang, Republic of Vietnam.  Regarding the reported 
observed aircraft accidents, the Veteran stated that he 
observed the crash landing of Major [redacted] of the 
United States Air Force (USAF) and the crash of MAG-11's 
(Marine Aircraft Group 11) C-117D on take off on July 25, 
1966.  The Veteran reported that on August 14, 1966 he 
observed the crash of Captain [redacted] of the United 
States Marine Corps (USMC) as he took off from Da Nang Air 
Base.  He indicated that he observed the crash of a USAF F-4C 
during take off during August 1966, with no casualties.  The 
Veteran reported that he observed the crash of a MAG-11 
Crusader on take off on August 28, 1966.

In September 2008 the AMC completed a Request for 
Information.  It listed the incorrect dates of March 1966 to 
April 1966.  In January 2009 the AMC completed a Request for 
Information based upon the Board's remand.  The Request for 
Information asked for information from September 1965 to 
February 1967 regarding the Veteran's assigned period at the 
Da Nang Air Force Base.  However, the Request for Information 
only listed that the stress events to have dates of July 1966 
and September 1966.  In February 2009 JSRRC responded 
indicating that it had researched the 1966 historical reports 
submitted by the 405th Fighter Wing and the higher 
headquarters of the 405th Field Maintenance Squadron.  The 
records revealed that the units were assigned to Clark Air 
Base in the Republic of the Philippines; however, there were 
elements that were assigned to Da Nang Air Base for temporary 
duty.  The response reported that between January 1966 and 
December 1966 there was one stand-off attack in January 1966 
during which the base was subject to mortar fire and there 
were casualties.  The response from JSRRC does not discuss 
any reported aircraft accidents and there is no indication 
that information was requested regarding these reported 
incidents from the Marine Corps Historical Center or the 
National Archives and Records Administration (NARA).

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for another request to be 
submitted to the JSRRC, Marine Corps Historical Center, and 
the National Archives and Records Administration (NARA) 
regarding any aircraft accidents during the Veteran's period 
of service at the Da Nang Air Base. 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 2009 in conjunction with his claim for 
service connection.  The examiner diagnosed the Veteran with 
PTSD and noted that the Veteran reported stressors of being 
exposed to mortar fire, small arms fire, and aircraft 
accidents while serving in the Republic of Vietnam.  However, 
the examiner note that she could not make the determination 
regarding whether the stressors were confirmed and, 
therefore, did not render an opinion associating the 
Veteran's PTSD to a confirmed stressor.  Therefore, the claim 
must be remanded for the Veteran to be afforded another VA 
C&P PTSD examination.

In addition, as the record contains numerous diagnoses of 
anxiety and depression in addition to PTSD, and an opinion 
has not yet been obtained regarding whether those diagnoses 
are as likely as not related to the Veteran's active service, 
the Board finds that a remand for an additional examination 
is necessary.  Clemons, 23 Vet. App. 1.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file, including the 
Veteran's previous statements of 
stressors, and any additional information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  This summary and all 
associated documents should be sent to 
the U.S. Army, Joint Services Records 
Research Center (JSRRC), Marine Corps 
Historical Center, and the National 
Archives and Records Administration 
(NARA) to obtain unit histories of the 
405th Fighter Wing Advance Echelon 
(ADVON) 2 and MAG-11 for June 1966 to 
September 1966 at Da Nang Air Base in the 
Republic of Vietnam in an attempt to 
corroborate the Veteran's claimed 
stressors, specifically including being 
subjected to incoming rocket and mortar 
fire and observing aircraft accidents.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present, to 
specifically include PTSD.  The claims 
folder, must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and the 
examiner must rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must state whether the Veteran 
has PTSD due to an independently 
verifiable in-service stressor.  If PTSD 
is not diagnosed, the examiner should 
explain why the diagnosis was not made 
and should render an opinion regarding 
whether any diagnosed psychiatric 
disorder is at least as likely as not due 
to or related to the Veteran's active 
service.  In offering these assessments, 
the examiner must acknowledge on comment 
on the lay evidence of a continuity of 
psychiatric symptoms since service.  

3.  Then, readjudicate the appeal. If the 
benefit sought on appeal is not granted, 
issue a supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




